                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENYON G. REYNOLDS,

                  Plaintiff,

         V.                                                  Case No. 15-cv-262-JPG

 FEDERAL BUREAU OF PRISONS, UNITED
 STATES OF AMERICA, PHILIP DELANEY,
 STEPHANIE HALL and JOHN DOES 1-50,

                  Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of the

defendant United States of America and against plaintiff Kenyon G. Reynolds on plaintiff’s

claim under the Federal Tort Claims Act (Count 1), and that that claim is dismissed with

prejudice;

       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed

with prejudice:

   •   All claims against the Federal Bureau of Prisons;

   •   Count 1, an FTCA claim, against defendants Philip Delaney, Stephanie Hall, and John
       Does 1-50;

   •   Count 2, a Bivens claim for failure to protect in violation of the Eighth Amendment, and
       Count 3, a Bivens claim for failure to provide medical care in violation of the Eighth
       Amendment, against defendants United States of America and Philip Delaney; and
       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed

without prejudice:

   •   Count 2, a Bivens claim for failure to protect in violation of the Eighth Amendment, and
       Count 3, a Bivens claim for failure to provide medical care in violation of the Eighth
       Amendment, against defendants Stephanie Hall and John Does 1-50.

DATED: November 20, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/ Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE




                                               2
